Reasons for Allowance

Claims 1, 4-5, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treating apparatus of independent claim 1 comprising, inter alia, a sensor unit configured to apply current toward an inside of a storage container to sense a remaining amount of the laundry detergent stored in the storage container; and  a wash water dispenser located inside a main body and above a housing based on the housing being inserted into the main body, wherein a bottom surface of the wash water dispenser is configured to face an upper portion of the storage container and defines a moving path of wash water flowing in the detergent supply apparatus, wherein the sensor unit comprises a terminal that protrudes from the main body toward the storage container; and an electrode sensor located at a storage container lid portion that covers an upper portion of the storage container, wherein one side of the electrode sensor is configured to be in contact with the terminal to transmit the current to the laundry detergent stored in the storage container, and wherein the terminal comprises an extension portion located at one side of the wash water dispenser; a bending portion configured to be bent from the extension portion toward the storage container; and a contact portion disposed to be in contact with the electrode sensor.  Such novel and non-obvious configuration provides numerous advantages.  Fro instance, “through a contact between the terminal provided at one side of the wash water dispenser and the electrode sensor provided at one side of the storage container, the remaining amount of laundry detergent stored in the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711